The Court has recently received several complaints from witnesses who have received subpoenas a day or two before trial, although the attorney who sent the subpoena knew or should have known weeks or months before that he would need, the witness’s testimony.
This is one of the many reasons that attorneys should • begin their trial preparation well in advance of the scheduled trial date. Courtesy requires that a person who is going to be required to inconvenience himself for the convenience of the Court and the parties be notified as far in advance as possible.• Ordinarily such notice should be given informally shortly after the trial date has been set, and the attorney should check a couple of weeks before trial to verify the witness’s availability and to find out whether a subpoena will be necessary. This is particularly important in the case of surveyors, doctors, government officials, and others who are frequently called to testify.
In some cases there will be compelling reasons to notify a witness of the need for his testimony only a day or two in advance. That the attorney only got around to serious trial preparation in the last couple of days is not a compelling reason.